Case 4:18-cv-00442-ALM-CMC Document 198-2 Filed 08/27/20 Page 1 of 2 PageID #: 9644




                              EXHIBIT B
            Case
            Case 1:18-cv-02223-GBD-SN
                  1:18-cv-02223-GBD-SN
    Case 4:18-cv-00442-ALM-CMC         Document
                                           198-2 186-2
                                       Document
                                  Document              Filed
                                                        Filed 08/13/20
                                                 186-208/27/20
                                                 Filed           Page 2 Page
                                                              08/13/20  Page  22 of
                                                                                 of 2
                                                                        of 2 PageID 2 #: 9645



  From:           ed butowsky [edbutovvsky@icloud.com]
  Sent:           3/4/2017 3:08:30 PM
  To:             Zimmerman, Malia McLaughlin [Malia.Zimmerman@FOXNEWS.COM]
  Subject:             Unrelated News Coverage




  Good morning.    So so so much going on        related to Seth   rich.   Please   call   me




HIGHLY CONFIDENTIAL                                                                             FoxNewsQ0Q4Q49
